DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detection system disposed above the ring center and configured to measure” “a computing device” & “an imaging device” in claims 1, 3, & 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the computing device includes a personal mobile phone (pg. 5).
Applicant teaches the detection system may include a camera (pg. 2).
Applicant teaches the imaging device includes an opaque tubular profile with an orifice (pg. 5).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park KR 20170037026 in view of Fuchs EP 3741290 in further view of paper of Zohra Zaidi, “Treatment of Skin Diseases” 2019, hereafter Zaidi.

With respect to claim 1, Park teaches a device configured to measure skin tan and its melanin absorbance level comprising of:
a plurality of different wavelengths “UV-A (400-315 nm) and UV-B(315-280 nm) bands” light sources (fig 2, 110) (pg. 4, ¶ 7).
a detection system (fig 2, 120) configured to measure the light penetration “ultraviolet rays reflected” through said skin (pg. 4, ¶ 10) (pg. 7, ¶ 4); and
a computing device (fig, 2 170) (pg. 4, ¶ 10) “control unit” calculating the said penetrating light level and comparing results to a reference skin measurement “ultraviolet ray blocking agent is not applied to the skin” (pg. 9, ¶ 5).

Park does not teach a mechanical ring and detection system disposed above the ring center.

Fuchs, in the same field of endeavor as Park of optically analyzing skin in the ultraviolet wavelength (pg. 3, ¶ 1, lines 1-2 Fuchs), teaches a housing (fig 1, 3b) comprising a mechanical ring of a plurality of lights with different wavelengths (fig 1, 3a & 3b) (claim 3) (pg. 3, ¶ 2, lines 5-6) configured to transmit the lights toward a section of skin and a detection system (fig 1 & 3b, 4a ) disposed above the ring center configured to receive the lights reflected from the skin. Fuch implicitly teaches the light emitted from the light source penetrates through different depths of skin (fig 2).  Examiner notes the housing further includes detector elements (fig 3b, 4) such as the beamsplitter (fig 1, 8) and lens (fig 1, 12a) on the perimeter of the mechanical ring (fig 3b, 1).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Fuch’s housing with Park’s light sources and detection system to provide a compact system which can transmit light to penetrations levels beyond the surface of the skin (pg. 3, ¶ 5) (pg. 2, ¶ 3).

The combination does not teach non-tanned skin.

Zaidi, in the same field of endeavor as Park of skin analysis under ultraviolet light, teaches Type 1 skin does not tan in reaction to ultraviolet light but burns easily (pg. 170).  At the time prior to the effective filing date it would have been obvious to one ordinary skill to compare non-tanned skin i.e. Type 1 via the combination’s computing device to determine how well sunscreen protects people with this skin type from UV light.	

With respect to claim 2 according to claim 1, the combination teaches the apparatus further comprising an upper illumination source (fig 1, 3b Fuch) to illuminate said enclosed skin area from above, to measure skin reflection and light scattering within said enclosed skin tissue using imaging (fig 1, 4a Fuch).

With respect to claim 3 according to claim 1, the combination teaches the apparatus further comprising an imaging device as a detection system (fig 1, 4a Fuch) from above.

With respect to claim 4 according to claim 1, the combination teaches the apparatus further comprising detector elements disposed (fig 1, 4 Fuch) on the ring perimeter (fig 1 Fuch) to examine light travels within said enclosed skin tissue from said above illumination.
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farooq WO 2017174663, Jung KR 20150092694, Nohara JP 2014010076, Horisberger EP 1891891, & Dejima JP 2004187248.
	
Allowable Subject Matter
Claims 5 & 6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious “an additional computing device configured to capture the imaging data from the detection system, to measure skin tanning and UV
exposure and compare it to past measurements”, in combination with the rest of the limitations of claim 5.

As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “said computing device is configured to save information, perform follow-up measurements and suggest UV protection level based on
skin type and UV exposure”, in combination with the rest of the limitations of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877